Case 6:20-cv-01536-CEM-EJK Document 17 Filed 02/02/21 Page 1 of 3 PageID 42




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

RICHARD MITUKIEWICZ,

       Plaintiff,

v.                                                         Case No: 6:20-cv-1536-Orl-41EJK

FORNESS PROPERTIES, LLC,
a Florida limited liability company,
and ANDREW E. FORNESS, individually,

      Defendants.
______________________/

                        NOTICE OF COMPLIANCE WITH THE
                    COURT’S ORDER DATED JANUARY 11, 2021 (DE 16)

       Plaintiff, RICHARD MITUKIEWICZ, by and through his undersigned counsel, hereby

files this Notice of Compliance with the Court’s Order (DE 16) dated January 11, 2021 ordering

Plaintiff to provide responses to the Court’s Interrogatories. Plaintiff provides responses as

follows:

       1. What was your regular rate of pay?

              Plaintiff was initially hired as an intern and not paid anything. He worked as an

               unpaid intern from August 1, 2018 until December 31, 2018. He worked 24 hours

               a week. On January 1, 2019, Plaintiff was paid $15.63 per hour. After May 1, 2019,

               he also received commissions in the amount of 50% of the deals.

       2. What is the nature of your claim?

           ___ Off the clock work (Defendant failed to record, or prohibited you from recording,

           all of your working time;

           ___ Misclassification (Defendant mistakenly classified you as exempt from overtime);

           X    Other (Please describe):
                                       Scott Wagner & Associates, P.A.
                    Notice of Compliance with Court’s Order Dated January 11, 2021 (DE 16)
                                                 Page 1 of 3
Case 6:20-cv-01536-CEM-EJK Document 17 Filed 02/02/21 Page 2 of 3 PageID 43




                   Plaintiff is seeking payment for hours as an intern under FLSA for minimum
                    wage.
                   Plaintiff is also seeking unpaid commission and expenses under breach of
                    contract theory (non FLSA).

       3. Provide an accounting of your claim, including:

               a. Dates
               b. Regular hours worked
               c. Over-time hours worked
               d. Pay received versus pay claimed
               e. Total amount claimed
              Plaintiff worked as an unpaid intern from August 1, 2018 until December 31, 2018.

               He worked 24 hours a week. On January 1, 2019, Plaintiff was paid $15.63 per

               hour. After May 1, 2019, he also received commissions in the amount of 50% of

               the deals. When Plaintiff filed the lawsuit he contended he was owed the following:

                    o $9,700 in unpaid commissions

                    o $287 in expenses

                    o $1500 as my final paycheck

                    o $4,060.80 for minimum wage while an intern.

                    o Total of $15,547.00

       The Defendant alleged Plaintiff was not owed any commissions under its policy. The

parties agreed to resolve their claims for $10,000 which constitutes a reduction in Plaintiff’s

commissions, and attorney’s fees and costs. The Defendant also agreed to pay Plaintiff’s attorney.

//

//

//


                                      Scott Wagner & Associates, P.A.
                   Notice of Compliance with Court’s Order Dated January 11, 2021 (DE 16)
                                                Page 2 of 3
Case 6:20-cv-01536-CEM-EJK Document 17 Filed 02/02/21 Page 3 of 3 PageID 44




                                 CERTIFICATE OF SERVICE

     I hereby certify on this day of February 2, 2021, a true and correct copy of the foregoing
document was provided to those listed on the attached Service List.

                                       s/Cathleen Scott
                                       Cathleen Scott, Esq.
                                       Florida Bar No. 135331
                                       Primary e-mail: CScott@scottwagnerlaw.com
                                       SCOTT WAGNER & ASSOCIATES, P.A.
                                       250 South Central Boulevard
                                       Suite 104-A
                                       Jupiter, FL 33458
                                       Telephone: (561) 653-0008
                                       Facsimile: (561) 653-0020
                                       Secondary Address: 101 Northpoint Parkway
                                       West Palm Beach, FL 33407
                                       www.ScottWagnerLaw.com

                                       SERVICE LIST
                               Case No: 6:20-cv-1536-Orl-41EJK

Kelly B. Holbrook
Florida Bar No. 527084
100 North Tampa Street, Suite 3500
Tampa, Florida 33602
Telephone: (813) 225-3020
Facsimile: (813) 225-3039
Primary Email: kelly.holbrook@nelsonmullins.com
Secondary Email: shelly.bradley@nelsonmullins.com
Attorneys for Defendants,
FORNESS PROPERTIES, LLC and ANDREW E. FORNESS




                                    Scott Wagner & Associates, P.A.
                 Notice of Compliance with Court’s Order Dated January 11, 2021 (DE 16)
                                              Page 3 of 3
